MOTION TO DISMISS TO WRIT OF REVIEW
Comes now, Richard Angelico and Gay-lord Broadcasting Company, defendants-re-lators, through their undersigned counsel, who move to dismiss their writ of review, 440 So.2d 739, set for oral argument before this Court on Wednesday, January 18, 1984, as moot, and show that the plaintiff-respondent, Harry Lee, has moved in the 24th JDC to dismiss this action and Judge Wallace LeBrun ordered the dismissal of the action on December 22, 1983, as evidenced by the attached true copy of the motion and order.
Accordingly, in consideration of the foregoing motion it is ORDERED that the writ of review of Richard Angelico and Gaylord Broadcasting Company, defendants-rela-tors, be dismissed as moot.